— Application by petitioner will be treated as (1) petition to have this court declare the respondent’s conviction, upon a plea of guilty of petit larceny in the City Court of the City of Yonkers, rendered July 25, 1985 to be a "serious crime” and thus warranting the respondent William R. Raikin’s (admitted to practice in the Appellant Division of the Supreme Court, Fourth Judicial Department, on May 23, 1950) suspension from the practice of law in the State of New York and (2) for leave to institute a disciplinary proceeding against respondent based upon said conviction.
Pursuant to statute (Judiciary Law § 90 [7]) the Grievance Committee for the Ninth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this court as petitioner against the respondent based upon acts of professional misconduct by said suspended attorney which are set forth in the petition dated December 10, 1985.
The crime, to which respondent has pleaded guilty to, is a "serious crime” and he shall remain suspended from the practice of law until the further order of this court.
Gary L. Casella, Esq., of 200 Bloomingdale Road, White Plains, New York, Chief Attorney for the Grievance Committee for the Ninth Judicial District, is hereby appointed as attorney for the petitioner in such proceeding.
*825The allegations raised by the petition and the issues which may be raised by the respondent’s answer are referred to Hon. John J. O’Reilly (retired Judge of the Court of Claims) 639 North Broadway, Upper Nyack, New York 10960, as Special Referee, to hear and to report, with his findings upon each of the issues.
The respondent’s time to answer the petition is extended for 20 days after service of a copy of the order entered on this decision. Mollen, P. J., Lazer, Mangano, Gibbons and Kunzeman, JJ., concur.